Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2242
                 Lower Tribunal Nos. 19-108-K, 19-444-K
                           ________________


                          Jennifer Ann Brasfield,
                                 Appellant,

                                     vs.

                           Rafe James Halpern,
                                 Appellee.



     An Appeal from the Circuit Court for Monroe County, Sharon I.
Hamilton, Judge.

     Jennifer Ann Brasfield, in proper person.

     Shahady & Wurtenberger P.A., and John J. Shahady (Fort
Lauderdale), for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Osherow v. Osherow, 757 So. 2d 519, 522 (Fla. 4th

DCA 2000) (“Under this [abuse of discretion] standard of review, we do not

believe the trial court abused its discretion in denying the motion to vacate.”);

see also Bader v. Bader, 639 So. 2d 122, 124 (Fla. 2d DCA 1994) (“[I]n the

context of an award of sole parental responsibility . . . a trial court is only

required to make a specified finding, either on the record or in the final

judgment, that shared parental responsibility would be detrimental to a child.

Again, such an ultimate finding will be upheld as long as there is substantial

competent evidence in the record that conforms to the relevant factors.”).




                                       2